Case 17-11213 Doc 618 Filed 06/27/19 Entered 06/27/19 16:43:16 Main Document Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                       CASE NO. 17-11213

                                                                        SECTION A

          DEBTOR                                                        CHAPTER 11


         DEBTOR’S RESPONSE TO OBJECTION OF GREGORY ST. ANGELO TO
           DISCLOSURE STATEMENT AND CLASSIFICATION OF CLAIMS

          NOW INTO COURT, through undersigned counsel, comes First NBC Bank Holding

   Company, as debtor and debtor-in-possession (the “Debtor”), which, in response to the Objection

   to Classification of Claims and/or Objection to Amended Disclosure Statement and Chapter 11

   Plan by Gregory St. Angelo (“St. Angelo Objection”) [Doc. 616], respectfully represents as

   follows:

                                           BACKGROUND

          On May 3, 2019, the Debtor and Official Committee of Unsecured Creditors

   (“Committee”; and, together with the Debtor, “Plan Proponents”), filed a Joint Plan of

   Reorganization [Doc. 558] (“Joint Plan”); and, on the same date, the Debtor filed an accompanying

   Disclosure Statement [Doc. 559] (“Disclosure Statement”). Hearing on approval of the Disclosure

   Statement was scheduled for June 12, 2019 (“Initial Disclosure Statement Hearing”).

          Prior to the Initial Disclosure Statement Hearing, Lead Plaintiffs filed an objection to the

   Disclosure Statement, asserting that the Disclosure Statement described a Plan that “appears to

   constitute in part an unauthorized expropriation of the rights and claims of third parties including

   the Lead Plaintiffs’ Securities Class Action”. In addition, the Office of the U.S. Trustee and the
Case 17-11213 Doc 618 Filed 06/27/19 Entered 06/27/19 16:43:16 Main Document Page 2 of 7



   U.S. Department of Treasury filed objections to the Disclosure Statement primarily related to

   procedural issues. Prior to the Initial Disclosure Statement Hearing, the Plan Proponents reached

   an agreement with the U.S. Trustee’s Office and the U.S. Department of Treasury resolving their

   objections.

          During the Initial Disclosure Statement Hearing, the Plan Proponents advised the Court

   regarding their intention to amend the Plan and Disclosure Statement to reflect changes agreed to

   by multiple parties in interest; and, provided the Court with details of the proposed changes. The

   Court continued the hearing on approval of the Disclosure Statement until June 28, 2019 to allow

   sufficient time for the Plan Proponents to amend the Plan and Disclosure Statement and parties in

   interest to file any objections thereto. On June 21, 2019, the Plan Proponents filed the Amended

   Joint Plan of Reorganization [Doc. 604] and the Debtor filed the Second Amended Disclosure

   Statement relating thereto [Doc. 605]. Although the Lead Plaintiffs have reasserted their prior

   objection in their recent objection, filed on June 25, 2019 [Doc. 615], to the Second Amended

   Disclosure Statement, the parties have reached an agreement which is believed to have resolved

   the renewed objection:

          In the Plan (Exhibit A to the Disclosure Statement), Section 6.8 “Preservation of Causes

   of Action” will be amended, in pertinent part, as follows:

           • Any claims asserted in the litigation styled, Eric R. Kinzler, Individually and on Behalf
   of All Others Similarly Situated, v. First NBC Bank Holding Company, Ashton J. Ryan, Jr. and
   Mary Beth Verdigets, Case No. 16-04243, U.S. District Court, Eastern District of Louisiana.
   However, notwithstanding any other provision of this Plan that may be to the contrary, nothing in
   this Plan shall be deemed to be a finding or determination by the Bankruptcy Court that such claims
   are Causes of Action which are property of the Estate.
Case 17-11213 Doc 618 Filed 06/27/19 Entered 06/27/19 16:43:16 Main Document Page 3 of 7



          In the Disclosure Statement, Article VII, Section B(8) “Preservation of Causes of Action”

   will be amended, in pertinent part, as follows:

           Any claims asserted in the litigation styled, Eric R. Kinzler, Individually and on Behalf of
   All Others Similarly Situated, v. First NBC Bank Holding Company, Ashton J. Ryan, Jr. and Mary
   Beth Verdigets, Case No. 16-04243, U.S. District Court, Eastern District of Louisiana; However,
   notwithstanding any other provision of the Plan that may be to the contrary, nothing in the Plan
   shall be deemed to be a finding or determination by the Bankruptcy Court that such claims are
   Causes of Action which are property of the Estate. Additionally, the Plaintiffs in that litigation
   specifically assert that those claims are direct claims asserted on behalf of a class of purchasers of
   First NBC common stock and that only purchasers of First NBC stock have legal standing to assert
   those claims. As a result, the Plaintiffs in that litigation assert that the claims alleged in the
   securities class action litigation are not property of the Estate, cannot be transferred to the
   Litigation and Distribution Trust, and cannot thereby become Litigation and Distribution Trust
   Assets. Plaintiff’s assertions, however, are not dispositive and the rights of all parties are
   unimpaired by those assertions. All parties reserve all rights with respect to ownership of these
   claims.
                            RESPONSE TO ST. ANGELO OBJECTION

          Gregory St. Angelo (“St. Angelo”) has filed three (3) proofs of claim in this Chapter 11

   Case, Claim No. 54, filed as an unsecured claim; and, Claim Nos. 56 and 57, filed as secured

   claims (the “Secured Claims”). Through his Objection, St. Angelo objects to the Plan Proponents’

   classification of the Secured Claims on the basis that they are improperly classified in the Plan as

   unsecured claims; or, alternatively, St. Angelo objects to the Plan and Disclosure Statement to the

   extent that they treat his Secured Claims as if such claims had been disallowed. The Objection is

   without merit; however, Plan Proponents intend to amend the Plan and accompanying Disclosure

   Statement in a manner which should resolve the St. Angelo Objection.

          At the outset, the Debtor avers that the collateral alleged by St. Angelo to secure his claims

   is not property of the Debtor’s estate. St. Angelo asserts that prior to the commencement of this

   Chapter 11 Case, he was retained as an attorney by the Debtor’s subsidiary, First NBC Bank

   (“Bank”), to assist the Bank with collections; and, that all amounts due for his legal services have

   not been paid by the Bank. St. Angelo further asserts that, under La. Rev. Stat. 9:5001, he holds a
Case 17-11213 Doc 618 Filed 06/27/19 Entered 06/27/19 16:43:16 Main Document Page 4 of 7



   security interest in all judgments he obtained in connection with his collection efforts, on behalf

   of the Bank, and any property recoverable therefrom. Any such purported collateral is property of

   the Bank’s receivership estate, not the Debtor’s estate.

          In addition to St. Angelo, two other parties have asserted secured claims (disputed by Plan

   Proponents). Although the Debtor intends to object to each of the foregoing parties’ claims, the

   Plan Proponents have determined that they will amend the Plan to include, inter alia, an additional

   class for secured claims. Thus, to resolve any concern related to proper classification of claims,

   the Plan will include a class for secured claims (Class 3) and provide the following treatment for

   such claims:

                          Each holder of an Allowed Secured Claim, if any exist, shall
                    receive the surrender of the collateral, if any exists and is property
                    of the Debtor’s Estate, securing its Allowed Secured Claim in
                    accordance with In re Sandy Ridge Development Corp., 881 F.3d
                    1346 (5th Cir. 1989) in full and final satisfaction of such Allowed
                    Secured Claim.

                          Class 3 is Impaired under the Plan and the holders of
                    Allowed Secured Claims are entitled to vote. If Class 3 fails to
                    accept the Plan, the Proponents request that the Court find this
                    treatment to be fair and equitable under Section 1129(b)(2)(A)(iii)
                    of the Bankruptcy Code.

          As indicated above, although the Debtor intends to object to the Secured Claims, the Plan

   Proponents intend to amend the Plan to include a class for secured claims which should thereby

   resolve the St. Angelo Objection.

          WHEREFORE, the Debtor prays that St. Angelo’s Objection [P-616] be overruled and that

   the Disclosure Statement be approved, as amended.
Case 17-11213 Doc 618 Filed 06/27/19 Entered 06/27/19 16:43:16 Main Document Page 5 of 7



                                        Respectfully submitted by:

                                        /s/ Barbara B. Parsons
                                        William E. Steffes, #12426
                                        Barbara B. Parsons, #28714
                                        THE STEFFES FIRM, LLC
                                        13702 Coursey Boulevard Building 3
                                        Baton Rouge, LA 70817
                                        Telephone: (225) 751-1751
                                        Facsimile: (225) 751-1998
                                        Email: bparsons@steffeslaw.com
                                        Counsel for First NBC Bank Holding Company, Debtor
Case 17-11213 Doc 618 Filed 06/27/19 Entered 06/27/19 16:43:16 Main Document Page 6 of 7



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA
   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                                  CASE NO. 17-11213

                                                                                   SECTION A

           DEBTOR                                                                  CHAPTER 11


                                         CERTIFICATE OF SERVICE
           I hereby certify that a copy of the foregoing Response has been served via Email through

   this Court’s CM/ECF Electronic Notification System upon the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com
Case 17-11213 Doc 618 Filed 06/27/19 Entered 06/27/19 16:43:16 Main Document Page 7 of 7




   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           Baton Rouge, Louisiana, this 27th day of June, 2019.

                                               /s/ Ashley D. Kujawa
                                                 Ashley D. Kujawa
